                Case 1:20-cv-00052-SPW Document 4 Filed 05/20/20 Page 1 of 1

                                     OFFICE OF THE CLERK
                                UNITED STATES DISTRICT COURT
                                    For The District of Montana
Tyler P. Gilman                                                                                    Beth Conley
Clerk of Court                                                                                  Chief Deputy of
                                                                                                 Administration

                                                                                                 Coleen Hanley
                                                                                                Chief Deputy of
                                                                                                     Operations
  Bruce Mapley, Sr.
  3905 Caylan CV
  Birmingham, AL 35215

  RE: Case number CV-20-052-BLG-SPW


                                                  May 20, 2020

  Dear Mr. Mapley:

          The clerk’s office is in receipt of your fax submissions received on May 18, 2020 and May 20,
  2020. Pursuant to Local Rule 1.4, nothing may be filed with the court by means other than use of the
  court’s electronic case filing system, mail directed to the clerk of court’s address for postal service, or in-
  person delivery to the clerk’s office. Our Local Rules can be found at www.mtd.uscourts.gov.

         As a courtesy, your submission received on May 18, 2020 has been docketed and placed in the
  record. However, any further fax filings will not be accepted.

         Finally, the clerk’s office has sent a pro se guide for you to review, which may provide additional
  information. The case has been filed in the Billings division. If you have any further questions, please
  contact the clerk’s office at (406) 247-7000.



                                                         Tyler P. Gilman, Clerk of Court

                                                         by /s/ Julie Hollenbeck
                                                            Deputy in Charge
